[Cite as Dayton v. State, 2015-Ohio-3160.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                   MONTGOMERY COUNTY

CITY OF DAYTON, OHIO                               :
                                                   :
        Plaintiff-Appellee                         :   C.A. CASE NO. 26643
                                                   :
v.                                                 :   T.C. NO. 15CV1457
                                                   :
STATE OF OHIO                                      :   (Civil appeal from
                                                   :    Common Pleas Court)
        Defendant-Appellant                        :
                                                   :

                                              ...........

                                             OPINION

                             Rendered on the 7th day of August, 2015.

                                              ...........

JOHN C. MUSTO, Atty, Reg. No. 0071512, Assistant City Attorney, 101 W. Third Street,
P. O. Box 22, Dayton, Ohio 45401
       Attorney for Plaintiff-Appellee

HALLI BROWNFIELD WATSON, Atty. Reg. No. 0082466 and NICOLE M. KOPPITCH,
Atty. Reg. No. 0082129, Assistant Attorneys General, Constitutional Offices Section, 30
E. Broad Street, 16th Floor, Columbus, Ohio 43215
       Attorneys for Defendant-Appellant

                                             .............

DONOVAN, J.

        {¶ 1} Defendant-appellant State of Ohio (hereinafter “the State”) appeals a
                                                                                          -2-
decision of the Montgomery Court of Common Pleas, Civil Division, granting in part and

denying in part a motion for summary judgment filed by plaintiff-appellee City of Dayton

(hereinafter “Dayton”). The State filed a timely notice of appeal with this Court on April 8,

2015.

        {¶ 2} On March 18, 2015, Dayton filed a “Verified Complaint for Declaratory

Judgment and Preliminary and Permanent Injunction,” in which it challenged the

constitutionality of Amended Substitute Senate Bill No. 342 (hereinafter “S.B. No. 342”)

on the grounds that it violates Article XVIII, Section 3 of the Ohio Constitution, otherwise

known as the “Home Rule Amendment.” Am.Sub.S.B. No. 342 served to amend and

enact several statutory provisions governing traffic law photo-monitoring devices. See

R.C. 4511.092 – R.C. 4511.0914. In its complaint, Dayton specifically challenged the

requirement in R.C. 4511.093(B)(1) that a law enforcement officer be present at the

location of any traffic law photo-monitoring device when it is being operated. Dayton

also challenged R.C. 4511.095(A)(2), the provision which requires that a local authority

must conduct a public information campaign and safety study of the location under

consideration for the placement of a new device before any new photo-monitoring

equipment can be deployed. We note that although Dayton’s complaint only references

two specific provisions which it finds objectionable, it sought a declaratory judgment that

all of S.B. No. 342 violates the home rule, and is therefore unconstitutional.

        {¶ 3} Thereafter, on March 23, 2015, both parties filed their respective motions for

summary judgment.        Dayton also requested a temporary restraining order and a

preliminary injunction regarding enforcement of Am.Sub.S.B. No. 342. While the trial

court did not grant any preliminary relief requested by Dayton, it ordered an expedited
                                                                                        -3-
summary judgment briefing schedule upon agreement by the parties.

       {¶ 4} In addition to arguing that R.C. 4511.093(B)(1) and 4511.095(A)(2) were

unconstitutional as it had in its complaint, Dayton asserted that R.C. 4511.0912 violated

the home rule because it prohibits municipal authorities from issuing speeding tickets for

violations recorded by traffic law photo-monitoring devices unless the individual was

driving more than six miles per hour above the speed limit in a school zone and/or park, or

ten or more miles per hour above the speed limit in any other location. Accordingly,

Dayton argued that it was entitled to summary judgment and sought a declaration that

Am.Sub.S.B. No. 342 is unconstitutional, thus requiring an injunction prohibiting its

enforcement. In its motion for summary judgment, the State argued that S.B. No. 342 is

a general law, and therefore not subject to the home rule amendment to the Ohio

Constitution.   As such, the State asserted that S.B. No. 342 was constitutionally

permissible.

       {¶ 5} On April 2, 2015, the trial court issued a decision overruling the State’s

motion for summary judgment. In the same decision, the trial court granted Dayton’s

motion for summary judgment in part, concluding that while S.B. No. 342 was not

unconstitutional in its entirety, certain provisions of the statute violated the home rule.

Specifically, the trial court found that R.C. 4511.093(B)(1) and (3), 4511.095, and

4511.0912 were unconstitutional and permanently enjoined their enforcement.

       {¶ 6} It is from this judgment that the State now appeals.

           The Dayton Ordinance / R.C.G.O 70.21

       {¶ 7} On June 12, 2002, Dayton enacted an ordinance authorizing an “automated

traffic control photographic system” (ATCPS) for placement at intersections throughout
                                                                                             -4-
the city. Initially, the system only provided for the enforcement of red light violations.

Subsequently, on February 17, 2010, the system was modified to provide for the

enforcement of speed violations as well.          The ordinances are codified in Dayton

R.C.G.O. 70.21. Dayton states that the purpose of the traffic law photo-monitoring

system is to reduce the number of red light and speeding violations and automobile

accidents in the city. Dayton also asserts that the system helps to conserve limited

police resources. According to Dayton, there are currently over thirty-six speed and/or

red light cameras operating throughout the city.

       {¶ 8} Dayton maintains that the ordinance creates a system which is civil in nature,

not criminal. The ordinance provides for civil enforcement imposing monetary fines upon

the owners of vehicles that do not comply with posted speed limits or commit red light

violations. Offenders who are recorded by the ATCPS are not issued criminal traffic

citations, and offenses are not adjudicated by Dayton municipal courts. Offenders are

not assessed points on their driving records, and Dayton has created and implemented

an administrative hearing process presided over by an independent third party not

employed by the Dayton Police Department. The ordinance states, however, that the

“Dayton Police Department or its designee shall administer the ATCPS program.”

       {¶ 9} Contained in the notice of liability sent to the offender are the following: 1) the

images of the vehicle and its license plate; 2) the ownership records of the vehicle; 3) the

nature of the violation (red light/speeding) and the date upon which the offense occurred;

4) the amount of the civil penalty imposed; and 5) a signed statement by a Dayton Police

Officer stating that a violation had occurred based upon review of the recorded images

and/or speed measurement readings. The recorded images and speed measurement
                                                                                        -5-
readings taken from the ATCPS device are considered under the ordinance to be prima

facie evidence of a violation. The ordinance further provides a means by which the

owner of a vehicle can dispute a violation if he or she was not driving the vehicle at the

time that the ATCPS recorded a violation. Owners choosing to appeal must send a

written request to the Dayton Police Department within fifteen days of receiving the notice

of liability. If an administrative hearing is held, the standard of proof utilized by the

hearing officer is preponderance of the evidence.

            Amended Substitute Senate Bill No. 342

       {¶ 10} Am.Sub.S.B. No. 342 was signed into law on December 19, 2014, and

became effective shortly thereafter on March 23, 2015. The following Revised Code

sections were enacted as a result of S.B. No. 342’s passage: 4511.092; 4511.093;

4511.095; 4511.096; 4511.097; 4511.098; 4511.099; 4511.0910; 4511.0911; 4511.0912;

4511.0913; 4511.0914; and 4511.204(C)(2).         Viewed collectively, the new sections

provide a comprehensive definition section (R.C. 4511.092) and expand upon existing

requirements for municipalities who employ the use of traffic photo-monitoring systems.

We note that R.C. 4511.094 was already in existence prior to the passage of Am.Sub.S.B.

No. 342, but parts of the section were updated by the new law including requirements for

signs informing drivers that traffic law photo-monitoring devices are being operated in a

particular area.

       {¶ 11} As previously noted, the trial court found R.C. 4511.093(B)(1) and (3),

4511.095, and 4511.0912 to be unconstitutional and permanently enjoined their

enforcement. R.C. 4511.093(A) begins by stating that “[a] local authority may utilize a

traffic law photo-monitoring device for the purpose of detecting traffic law violations.”
                                                                                          -6-
Clearly, the initial decision whether to implement the use of traffic cameras is left to the

individual municipality.   Once the decision is made to install traffic cameras, their

continued use becomes subject to the statewide conditions enunciated in the remainder

of Am.Sub.S.B. No. 342. Specifically, R.C. 4511.093(B)(1) provides that if a municipality

implements the use of a traffic law photo-monitoring device, a law enforcement officer

must be present at the location of the device while it is being operated.               R.C.

4511.093(B)(2) simply states that a law enforcement officer who is present while the

photo-monitoring device is operating can issue a ticket for any violation he or she

personally witnesses. Alternatively, if the officer who is present did not issue a ticket for

the observed violation, the municipality may issue a ticket for a civil violation if it was

recorded by the photo-monitoring device. R.C. 4511.093(B)(3).

       {¶ 12} R.C.     4511.095      requires    municipalities     to   perform     certain

pre-implementation procedures before deploying a traffic law photo-monitoring device

that was not in existence at the time that Am.Sub.S.B. No. 342 became effective.

Specifically, R.C. 4511.095(A)(1) requires a municipality to conduct a safety study of

intersections or locations under consideration for placement of a traffic camera. The

municipality is also required to conduct a public information campaign to inform drivers

about the use of traffic cameras at new system locations prior to their implementation at

the new location. R.C. 4511.095(A)(2). Municipalities are also required to publish at

least one notice in a local newspaper of general circulation regarding their intent to use

traffic cameras at new locations, the locations of the traffic cameras, and the date on

which the first traffic camera will become operational. R.C. 4511.095(A)(3). Additionally,

when a new traffic camera is deployed, the municipality must “refrain from levying any
                                                                                          -7-
civil fines” for violations detected by the device for at least thirty days after it becomes

operational. R.C. 4511.095(A)(4). During the thirty day interim after the traffic camera

becomes operational, the municipality may send a warning notice to drivers who have

committed recorded traffic violations. Id.

       {¶ 13} The final section ruled unconstitutional by the trial court, R.C. 4511.0912,

provides the circumstances when a ticket may be issued for speeding violations recorded

by a traffic camera. R.C. 4511.0912(A) states that a civil ticket may not be issued for a

violation recorded by a traffic camera located in a school zone or local park unless the

vehicle in question is captured traveling at a speed that exceeds the posted speed limit by

at least six miles per hour. In all other locations, the vehicle must be recorded by the

traffic camera traveling at least ten miles over the posted speed limit for a civil ticket to

issue. R.C. 4511.0912(B).

            Standard of Review

       {¶ 14} As this Court has previously noted:

              When reviewing a summary judgment, an appellate court conducts

       a de novo review. Village of Grafton v. Ohio Edison Co., 77 Ohio St.3d 102,

       105, 671 N.E.2d 241 (1996). “De Novo review means that this court uses

       the same standard that the trial court should have used, and we examine

       the evidence to determine whether as a matter of law no genuine issues

       exist for trial.” Harris v. Dayton Power & Light Co., 2d Dist. Montgomery No.

       25636, 2013–Ohio–5234, ¶ 11 (quoting Brewer v. Cleveland City Schools

       Bd. [o]f Edn., 122 Ohio App.3d 378, 383, 701 N.E.2d 1023 (8th Dist.1997)

       (citing Dupler v. Mansfield Journal Co ., 64 Ohio St.2d 116, 413 N.E.2d
                                                                                         -8-
      1187 (1980)). Therefore, the trial court's decision is not granted any

      deference by the reviewing appellate court. Brown v. Scioto Cty. Bd. Of

      Commrs., 87 Ohio App.3d 704, 711, 622 N.E.2d 1153 (4th Dist.1993).

             Civ. R. 56 defines the standard to be applied when determining

      whether a summary judgment should be granted. Todd Dev. Co., Inc. v.

      Morgan, 116 Ohio St.3d 461, 463, 880 N.E.2d 88 (2008). Summary

      judgment is proper when the trial court finds: “(1) that there is no genuine

      issue as to any material fact; (2) that the moving party is entitled to judgment

      as a matter of law; and (3) that reasonable minds can come to but one

      conclusion, and that conclusion is adverse to the party against whom the

      Motion for Summary Judgment is made, who is entitled to have the

      evidence construed most strongly in his favor.” Fortune v. Fortune, 2d Dist.

      Greene No. 90–CA–96, 1991 WL 70721, *1 (May 3, 1991) (quoting Harless

      v. Willis Day Warehous[ing] Co., 54 Ohio St.2d 64, 67, 375 N.E.2d 45

      (1978)). The initial burden is on the moving party to show that there is no

      genuine issue of material fact. Dresher v. Burt, 75 Ohio St.3d 280, 292–93,

      662 N.E.2d 264 (1996). Once a moving party satisfies its burden, the

      nonmoving party may not rest upon the mere allegations or denials of the

      party's pleadings. Dotson v. Freight Rite, Inc., 2d Dist. Montgomery No.

      25495, 2013–Ohio–3272, ¶ 41 (citation omitted).

Cincinnati Ins. Co. v. Greenmont Mut. Hous. Corp., 2d Dist. Montgomery No. 25830,

2014-Ohio-1973, ¶ 17-18.

      {¶ 15} Because they are interrelated, the State’s first and second assignments of
                                                                                          -9-
error will be discussed together as follows:

       {¶ 16} “THE TRIAL COURT ERRED IN HOLDING THAT AM.SUB.S.B. NO. 342

PURPORTS ONLY TO LIMIT MUNICIPAL POWERS AND IS NOT A GENERAL

POLICE, SANITARY OR SIMILAR REGULATION.”

       {¶ 17} “THE TRIAL COURT ERRED IN HOLDING THAT PORTIONS OF

AM.SUB.S.B. NO. 342 DO NOT PRESCRIBE A RULE OF CONDUCT ON CITIZENS

GENERALLY.”

       {¶ 18} In its first assignment, the State contends that the trial court erred when it

found that Am.Sub.S.B. No. 342 purports only to limit municipal powers and is not a

general police, sanitary, or similar regulation. In its second assignment, the State argues

that the trial court erred when it found that portions of Am.Sub.S.B. No. 342 do not

prescribe a rule of conduct on citizens generally. Essentially, the State asserts that the

trial court erred when it found that specific sections of Am.Sub.S.B. No. 342 did not satisfy

the third and fourth prongs of the general law test enunciated in Canton v. State, 95 Ohio

St.3d 149, 2002-Ohio-2005, 766 N.E.2d 963, thereby violating the home rule exception in

the Ohio Constitution.

       {¶ 19} Initially, we recognize the “fundamental principle that a court must ‘presume

the constitutionality of lawfully enacted legislation.’ ” Cleveland v. State, 128 Ohio St.3d

135, 2010-Ohio-6318, 942 N.E.2d 370, ¶ 6, citing Arnold v. Cleveland, 67 Ohio St.3d 35,

38, 616 N.E.2d 163 (1993). Therefore, we begin with the presumption that Am.Sub.S.B.

No. 342 (specifically, R.C. 4511.093(B)(1) & (3), 4511.095, and 4511.0912) is

constitutional. Accordingly, the statute “will not be invalidated unless the challenger

establishes that it is unconstitutional beyond a reasonable doubt.” Id. at ¶ 6.
                                                                                              -10-



       {¶ 20} Under     the     Home     Rule     Amendment      to   the   Ohio    Constitution,

“[m]unicipalities shall have authority to exercise all powers of local self-government and to

adopt and enforce within their limits such local police, sanitary and other similar

regulations, as are not in conflict with general laws.” Article XVIII, Section 3.            This

amendment      provides       municipalities    with   the   “broadest   possible   powers     of

self-government in connection with all matters which are strictly local and do not impinge

upon matters which are of a state-wide nature or interest.” State ex rel. Morrison v. Beck

Energy Corporation, Ohio Sup. Ct. Slip Opinion No. 2015-Ohio-485, ¶ 14, citing State ex

rel. Hackley v. Edmonds, 150 Ohio St. 203, 212, 80 N.E.2d 769 (1948). Therefore, a

municipal ordinance must yield to a state statute if 1) the ordinance is an exercise of

police power, rather than of local self-government; 2) that statute is a general law; and 3)

the ordinance is in conflict with the statute.

       {¶ 21} Neither party disputes that Dayton ordinance R.C.G.O. 70.21, enacting an

automated photo-enforcement program, was lawfully enacted pursuant to its

constitutionally protected home rule powers.            Recently, in Walker v. Toledo, Ohio

Sup. Ct. Slip Opinion No. 2014-Ohio-5461, ¶ 3, the Ohio Supreme Court reaffirmed its

holding in Mendenhall v. Akron, 117 Ohio St.3d 33, 2008-Ohio-270, 881 N.E.2d 255, that

municipalities, such as Dayton, have home rule authority under Article XVIII of the Ohio

Constitution to impose civil liability on traffic violators through the use of a photo

enforcement system for speed and red light violations. Accordingly, the first and third

parts of the analysis are not involved this case. Dayton acknowledges that its traffic

camera ordinance is an exercise of police power. Additionally, Dayton acknowledges
                                                                                              -11-
that R.C.G.O. 70.21 is in conflict with Am.Sub.S.B. No. 342.

       {¶ 22} Indeed, the sole issue before this Court is whether Am.Sub.S.B. No. 342

qualifies as a general law. “A general law has been described as one which promotes

statewide uniformity.” Ohio Assn. of Private Detective Agencies, Inc. v. N. Olmstead, 65

Ohio St.3d 242, 244, 602 N.E.2d 1147 (1965). Furthermore, general laws are those

“enact[ed] to safeguard the peace, health, morals, and safety, and to protect the property

of the people of the state.” Schneiderman v. Sesanstein, 121 Ohio St. 80, 83, 167 N.E.

158 (1929). “Once a matter has become of such general interest that it is necessary to

make it subject to statewide control as to require uniform statewide regulation, the

municipality can no longer legislate in the field so as to conflict with the state.” State ex rel.

McElroy v. Akron, 173 Ohio St.3d 189, 194, 181 N.E.2d 26 (1962).

       {¶ 23} A statute qualifies as a general law if it satisfies four criteria. The statute

must: 1) be part of a statewide and comprehensive legislative enactment; 2) apply to all

parts of the state alike and operate uniformly throughout the state; 3) set forth police,

sanitary or similar regulations, rather than purport only to grant or limit legislative power of

a municipal corporation to prescribe those regulations; and 4) prescribe a rule of conduct

upon citizens generally. Mendenhall, at ¶ 20; Canton v. State, 95 Ohio St.3d 149,

2002-Ohio-2005, 766 N.E.2d 963, syllabus.

       {¶ 24} The trial court found that Am.Sub.S.B. No. 342 satisfied the first two

elements of the Canton general law test, namely that the statute is part of a statewide and

comprehensive legislative enactment which applied to all parts of the state and operated

uniformly therein. We agree with the trial court in this respect; therefore, the first two

elements of the Canton test are not at issue in the instant appeal.
                                                                                          -12-



       {¶ 25} The trial court, however, found that Am.Sub.S.B. No. 342 failed to satisfy

the third and fourth elements of the Canton test. Specifically, the trial court found that

R.C. 4511.093(B)(1) & (3), 4511.095, and 4511.0912 were unconstitutional because they

failed to set forth police, sanitary, or similar regulations and acted only to limit municipal

authority. Moreover, the trial court found that the same sections of the statute did not

prescribe a rule of conduct upon citizens generally. For the reasons that follow, we

disagree and find that Am.Sub.S.B. No. 342 is general law that falls outside the scope of

the home rule.

               Sets forth a police, sanitary, or similar regulation

       {¶ 26} The third element of the Canton test requires that for a statute to be

considered a general law, it must set forth police, sanitary, or similar regulations, instead

of merely granting or limiting a municipality’s power to create such regulations.

Am.Sub.S.B. No. 342 regulates the statewide use of traffic cameras to record red

light/speeding violations. The statute is a comprehensive legislative enactment which

applies to all parts of the state and is operated uniformly throughout.

       {¶ 27} As previously noted, Am.Sub.S.B. No. 342 contains several provisions, all

of which establish various procedures and rules which regulate the use of traffic cameras

and the enforcement of the subsequent civil citations. In addition to the provisions ruled

unconstitutional by the trial court, Am.Sub.S.B. No. 342 enacted the following additional

regulations:

       R.C. 3937.411 – This section instructs insurers that they may not deny

       coverage and/or raise the insurance premium of any individual who
                                                                                    -13-
receives a civil ticket based on a violation recorded by a traffic camera.

R.C. 4511.096(A) – This section contains a requirement that a law

enforcement officer examine the evidence of an alleged violation recorded

by a traffic camera in order to determine whether a violation has in fact

occurred. If a violation is found to have occurred, the officer may use the

vehicle’s license plate number to identify the registered owner.

R.C. 4511.096(B) – This section states that the fact that a person is found to

be the registered owner of the vehicle is prima facie evidence that the

person was operating the vehicle at the time the traffic violation occurred.

R.C. 4511.096(C) and (D) – These sections contain updated requirements

for the standards with respect to the issuance of civil tickets for violations

recorded by traffic cameras.

R.C. 4511.097 – This section explains what information should be included

in the civil ticket issued to an offender for a violation recorded by a traffic

camera and states that the local authority is required to send the ticket no

later than thirty days after the violation.         Significantly, this section

mandates that the officer, required to be present by R.C. 4511.093(B)(1)

whenever traffic cameras are in use, must include his name and badge

number in the ticket sent to the offender. R.C. 4511.097(B)(7).

R.C. 4511.098 – This section sets out the options for paying or challenging

the civil ticket issued to a person for a violation recorded by a traffic camera.

R.C. 4511.099 – This section sets forth the procedure for a hearing, the

standard of proof (preponderance of the evidence), and affirmative
                                                                                       -14-
      defenses that apply if an alleged offender chooses to challenge a ticket

      issued based on the recorded image of a violation from a traffic camera.

      R.C. 4511.0911 – This section contains requirements for the manufacturer

      of the traffic camera to provide to the local authority the maintenance record

      for each traffic camera used in the municipality, and an annual certificate of

      proper operation for each traffic camera.

      {¶ 28} R.C. 4511.093, 4511.095, and 4511.0912 undoubtedly regulate the

requirements and implementation procedures to which a municipality must adhere if it

chooses to use traffic cameras to record red light/speeding violations. However, as is

clear from the other provisions listed above, Am.Sub.S.B. No. 342 has “extensive scope

and does more than grant or limit state powers.” Mendenhall, at ¶ 24. In addition to

regulating municipal authority, the other provisions of Am.Sub.S.B. No. 342 also establish

laws and procedures for motorists to follow if they are recorded by the traffic cameras

committing a red light or speeding violation.        Moreover, the statute establishes

requirements for the manufacturer of the traffic camera regarding maintenance and

annual upkeep of the device. Finally, Am.Sub.S.B. No. 342 addresses insurers and

restricts them from raising premiums or denying insurance coverage based on a violation

recorded by a traffic camera.

      {¶ 29} In Mendenhall, the Ohio Supreme Court found that the speed limit statute

enacted in portions of R.C. 4511.21 was a general law even though the statute contained

language that clearly limits municipal authority.   R.C. 4511.21(I) limits the ability of

municipalities to establish their own speed limits.      Pursuant to the statute, local

authorities must follow specific procedures if they wish to deviate from the speed limits
                                                                                             -15-
codified by the statute. Id. Additionally, R.C. 4511.21(J) specifically provides that “local

authorities shall not modify or alter the basic rule set forth in division (A) of this section or

in any event authorize by ordinance a speed in excess of fifty miles per hour.” Thus, if

the State can constitutionally limit a municipality’s ability to set its own speed limit in the

interest of creating a comprehensive, statewide uniform statute regulating the speed of

motor vehicles, it can also create a similar statewide uniform regulatory scheme

governing traffic law photo-monitoring devices. While Am.Sub.S.B. No. 342 may contain

provisions which limit municipal authority, the overriding statewide, uniform purpose of

the statute clearly sets forth comprehensive “police, sanitary or similar regulations.”

       {¶ 30} Similarly, the Ohio Supreme Court has held that when considering whether

a statute prohibiting regulation of properly licensed hazardous waste disposal facilities by

a political subdivision was a valid general law, “[t]he section of law questioned *** should

not be read and interpreted in isolation from the other sections [of the Revised Code

Chapter] dealing with the state’s control of the disposal of hazardous wastes. All such

sections read in pari materia do not merely prohibit subdivisions of the state from

regulation of these facilities. Conversely, the statutory scheme contained in this chapter

is a comprehensive one enacted to insure that such facilities are designed, sited, and

operated in the manner which best serves the statewide public interest.” Clermont

Environmental Reclamation Co. v. Wiederhold, 2 Ohio St.3d 44, 48, 442 N.E.2d 1278

(1982).

       {¶ 31} Furthermore, in Ohio Assn. of Private Detective Agencies, Inc. v. N.

Olmstead, 65 Ohio St.3d 242, the Ohio Supreme Court found that a state statute

regulating security personnel was a general law which prohibited municipalities from
                                                                                        -16-
imposing license and/or registration fees on private investigators and security guards.

The N. Olmstead court stated as follows:

       Considered in isolation, such a provision may fail to qualify as a general law

       because it prohibits a municipality from exercising a local police power while

       not providing for uniform statewide regulation of the same subject matter.

       However, consideration of R.C. 4749.09 alone is not dispositive of the

       present controversy. R.C. Chapter 4749 in its entirety does provide for

       uniform statewide regulation of security personnel ***. Accordingly, R.C.

       4749.09 must be considered a general law of statewide application.

Id. at 245.

       {¶ 32} In Cleveland v. State, 128 Ohio St.3d 135, 2010-Ohio-6318, 942 N.E.2d

370, the Ohio Supreme Court upheld the state’s regulation of firearms under R.C. 9.68 as

a valid general law and struck down Cleveland ordinances seeking to impose stricter

firearm regulations. The Cleveland court concluded that R.C. 9.68 was simply part of

comprehensive legislative scheme regulating firearms, and “the court of appeals erred in

considering 9.68 in isolation rather than as part of Ohio’s comprehensive collection of

firearm laws.” Id. at ¶ 29.

       {¶ 33} The Ohio Supreme Court has unequivocally held that “sections within a

chapter will not be considered in isolation when determining whether a general law

exists.” Mendenhall, at ¶ 27. Read in pari material, Am.Sub.S.B. No. 342 creates a

uniform, comprehensive, statewide statutory scheme regulating the use and

implementation of traffic law photo-monitoring devices in Ohio. Similar to Ohio’s speed

statute, R.C. 4511.21, Am.Sub.S.B. No. 342 has “extensive scope and does more than
                                                                                            -17-
grant or limit state powers.” Id. at ¶ 24. Contrary to Dayton’s assertion, Am.Sub.S.B. No.

342 was clearly not enacted to limit municipal legislative powers. In the instant case, the

trial court erred when it considered R.C. 4511.093, 4511.095, and 4511.0912 in isolation

from the remainder of the statutory provisions in Am.Sub.S.B. No. 342.

       {¶ 34} We note that in support of its finding that Am.Sub.S.B. No. 342 merely acts

to limit municipal power in derogation of the third element of the Canton test, the trial court

relied on the Ohio Supreme Court’s holding in Linndale v. State, 85 Ohio St.3d 52, 706

N.E.2d 1227 (1999). In Linndale, the Court addressed a state statute prohibiting local

authorities from issuing speeding and excess weight citations when the municipality has

less than 880 yards of the freeway within its jurisdiction. Ultimately, the Supreme Court

held that the state statute was not a general law because it “impermissibly infringed on the

right of affected municipalities to enact or enforce traffic regulations,” in violation of the

home rule.

       {¶ 35} However, unlike the statute in question in Linndale which prohibited the

local authorities from issuing certain traffic citations, Am.Sub.S.B. No. 342 permits a

municipality to operate a traffic law photo-enforcement system. Am.Sub.S.B. No. 342

merely sets forth certain uniform statewide procedures and regulations to be followed if a

municipality voluntarily decides to implement the use of traffic cameras. Moreover, the

Linndale court stated that the statute in question was “not part of a uniform statewide

regulation on the subject of traffic law enforcement.” Id. at 55. The statute in Linndale

was found to only specifically affect “certain” municipalities in Ohio; as a result, the statute

had no uniform statewide application and was therefore unconstitutional. Id.

Conversely, Am.Sub.S.B. No. 342 does not target the enforcement of traffic laws in only
                                                                                        -18-
certain select municipalities. Simply put, Am.Sub.S.B. No. 342 uniformly applies to all

municipalities in Ohio who voluntarily choose to implement traffic cameras. Accordingly,

Linndale is clearly distinguishable from the instant case.

       {¶ 36} In light of the foregoing analysis, we find that Am.Sub.S.B. No. 342 provides

for a uniform, comprehensive, statewide statutory scheme regulating the use and

implementation of traffic law photo-monitoring devices in Ohio, and was clearly not

enacted to limit municipal legislative powers.

            Prescribes a rule of conduct on citizens generally

       {¶ 37} The final issue we must address is whether Am.Sub.S.B. No. 342

“prescribe[s] a rule of conduct upon citizens generally.” Canton, 95 Ohio St.3d 149,

syllabus. As we have emphasized, the statute in question cannot be analyzed in a

vacuum. Upon review, we conclude and reiterate that the statutory scheme contained in

Am.Sub.S.B. No. 342 is a comprehensive one enacted to insure that traffic law

photo-enforcement is implemented and regulated in the manner which best serves the

statewide public interest and its citizenry. See Clermont Environmental Reclamation Co.,

2 Ohio St.3d 44, at 48.

       {¶ 38} R.C. 4511.093, 4511.095, and 4511.0912 undoubtedly regulate the

requirements and implementation procedures to which a municipality must adhere if it

chooses to utilize traffic cameras to record red light/speeding violations. However, as is

clear from all of the other provisions in the statute, Am.Sub.S.B. No. 342 has “extensive

scope and does more than grant or limit state powers.” Mendenhall, at ¶ 24. In its

decision, the trial court acknowledged that “certain provisions of Am.Sub.S.B. No. 342 are

directed at the conduct of citizens.” The trial court ignored those provisions which
                                                                                          -19-
directly and uniformly applied to all motor vehicle operators in Ohio, and instead, narrowly

focused on R.C. 4511.093, 4511.095, and 4511.0912 in isolation. The fourth element of

the Canton test does not require that the statute in question prescribe a rule of conduct

upon citizens specifically, but rather upon citizens generally. Significantly, Am.Sub.S.B.

No. 342 not only addresses the responsibilities of drivers and the municipalities in which

they live, but also the responsibilities of motor vehicle insurers and the manufacturers of

the traffic cameras. With respect to all operators of motor vehicles in Ohio, the statute

outlines the procedures to be followed by a driver who is issued a ticket, how to pay or

dispute the violation, and finally, the procedures and rules an individual is subject to if he

or she chooses to challenge the violation before an administrative body. Sections within

a chapter will not be considered in isolation when determining whether a general law

exists. Mendenhall, 117 Ohio St.3d 33, at ¶ 27. When properly analyzed in its entirety,

Am.Sub.S.B. No. 342 therefore constitutes a comprehensive, uniform, statewide

regulatory scheme which clearly prescribes a rule of conduct upon citizens generally.

       {¶ 39} Thus, having satisfied the Canton test, we find that Am.Sub.S.B. No. 342

constitutes a “general law” and does not violate the Home Rule Amendment of the Ohio

Constitution. Dayton has failed to meet its burden of establishing beyond a reasonable

doubt that Am.Sub.S.B. No. 342 in any way offends the Ohio Constitution.

       {¶ 40} The State’s first and second assignments of error are sustained.

       {¶ 41} Both of the State’s assignments of error having been sustained, the

judgment of the trial court is reversed, and the permanent injunction is vacated.

                                        ..........

FROELICH, P.J. and HALL, J., concur.
                          -20-



Copies mailed to:

John C. Musto
Halli Brownfield Watson
Nicole M. Koppitch
Hon. Barbara P. Gorman